BILLET FINDER INC. 1 SARNIA, ONTARIO N7X 1C8 CANADA May 5, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 4631 Washington, D.C. 20549 Attn:Maryse Mills-Apenteng Re:Billet Finder Inc. Amendment No. 1 to Registration Statement on Form S-1 Filed April 13, 2011 File No. 333-172590 In response to your letter dated May 2, 2011 we have filed an amendment to the S-1 which was originally filed March 30, 2011. Cover Page 1.Revised Risk Factors Until Our Common Stock is Registered, We Will Not Be Subject to Certain Reporting Requirements, page 7 2.Revised Directors, Executive Officers, Promoters and Control Persons, page 40 3.Revised accordingly 4.Revised accordingly. Certain Relationships and Related Transactions, page 44 5.Revised Yours truly, /s/ Kerry Tully Kerry Tully President
